PER CURIAM:
William Duncan appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Duncan v. Clelland, No. 3:07-cv-00390-GCM (W.D.N.C. Sept. 18, 2007). We grant Duncan’s motion to file a supplemental brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.